UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For March 20, 2008 Commission File Number 000-29336 ATNA RESOURCES LTD. (Translation of registrant's name into English) 510 – 510 Burrard Street Vancouver, British Columbia Canada V6C 3A8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes []No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82-. March 20, To:All applicable Exchanges and Commissions Subject:ATNA RESOURCES LTD. Dear Sirs: We advise the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type: Annual and Special Meeting Record Date for Notice: 27/03/2008 Record Date for Voting: 27/03/2008 Meeting Date: 08/05/2008 Meeting Location: Terminal City Club 837 West Hastings Street: Vancouver, BC Voting Securities Details: Description CUSIP Number ISIN COMMON SHARES 04957F101 CA0497F1018 Yours truly, ATNA RESOURCES LTD. INCORPORATION BY REFERENCE This Form 6-K is hereby incorporated by reference into the registration statement on Form F-4 of Atna Resources Ltd. (File No. 333-147973). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ATNA RESOURCES LTD. (Registrant) Date:_March 20, 2008_By:/s/ Bonnie Whelan Name:Bonnie Whelan Title: Corporate Secretary
